Citation Nr: 0708810	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1983 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO granted service connection and assigned an 
initial 20 percent rating for diabetes mellitus, effective 
February 1, 1983.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

2.  Since the effective date of the grant of service 
connection, the veteran's diabetes mellitus has been 
manifested by a need for daily insulin medication and a 
restricted diet, without the need for activity regulation 
such as avoidance of strenuous occupational or recreational 
activities.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for a 
disability, and that VA must provide information regarding 
the effective date that may be assigned.

In this appeal, the veteran has essentially received VCAA 
notice piecemeal; for example, by letter dated December 2002 
which is before the initial determination on the claim on 
appeal, VA advised the veteran of what information it needed 
from him, such as service medical records.  In an April 2003 
letter, issued after the initial determination on the claim 
on appeal, VA advised the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection; identified the 
type of evidence that it would obtain; and requested that the 
veteran provide enough information so that VA could request 
any relevant records.  The veteran was also informed that if 
he had any evidence in his possession pertaining to the 
claim, he should submit it to VA.  

Following the issuance of that April 2003 letter, the veteran 
was afforded opportunity to respond, to supplement the 
record, and participate in the adjudicatory process.  The 
claim was subsequently readjudicated by the RO in September 
2004, when the RO issued a statement of the case, which 
provided the appellant notice of the criteria for higher 
ratings for diabetes mellitus.  Hence, the veteran is not 
prejudiced by the timing of VCAA-compliant notice.  
Furthermore, the veteran has consistently argued that he 
warrants a higher rating for diabetes mellitus because his 
activities are regulated; therefore, the veteran has actual 
knowledge of what is needed to establish the claim for a 
higher rating.  While the RO has not furnished explicit 
notice as regards the assignment of effective dates, here, 
the veteran has  not challenged the effective date assigned 
(the day after discharge which, incidentally, is the earliest 
effective date possible for his claim (see 38 U.S.C.A. 
§ 5110(b)(1)).  In any event, because the Board's decision 
herein denies the claim for a higher rating, no effective is 
being, or is to be, assigned; hence, there is no possibility 
of prejudice under the notice requirements of 
Dingess/Hartman.  The  Board also points out that the veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Accordingly, the Board finds that any error in the timing, 
content, or form of VCAA-compliant notice is harmless.  See 
Mayfield v. Nicholson,20 Vet. App. 537 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).

The Board also notes that, pursuant to the VCAA and its 
implementing authority, 
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records and VA 
medical treatment records and have been associated with the 
claims file, along with the reports of examination conducted 
in connection with the claim.  Neither the veteran nor his 
representative has indicated, and the record does not 
otherwise indicate the existence of any additional records 
that would aid in substantiating the claim.  .  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter on appeal.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duties to notify and assist pursuant to the 
VCAA.  The claim is ready to be considered on the merits.  

II.  Analysis 

The veteran contends that his diabetes mellitus is more 
severe than is contemplated by the 20 percent rating assigned 
under the criteria of Diagnostic Code 7913.  The veteran has 
submitted competent medical evidence that he requires insulin 
and a restricted diet.  The veteran asserts that his 
activities are regulated because he had to leave his job as a 
manger at Friendly's restaurant because the erratic pace 
would cause his insulin levels and requirements to fluctuate.  
The veteran now works for an outdoor company where he reports 
the work is physically demanding, but structured.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R.  § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is contesting the initial disability rating that 
was assigned following the grant of service connection for 
diabetes mellitus.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original rating 
might require the issuance of separate, or "staged" ratings 
for the disability on the facts shown to exist during 
separate periods of time.  Id.

As provided by the VA Schedule for Rating Disabilities, a 10 
percent rating is assigned for diabetes mellitus, under 
38 C.F.R. § 4.119, Diagnostic Code 7913, when the condition 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A rating of 60 percent is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1 
following Diagnostic Code 7913.  When diabetes mellitus has 
been conclusively diagnosed, a request for a glucose 
tolerance test solely for rating purposes should not be 
requested.  38 C.F.R. § 4.119, Note 2 following Diagnostic 
Code 7913.

The veteran and his representative have asserted that since 
he has stated that his activity is regulated, the evidence is 
at least in equipoise.  Lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements regarding regulation 
of activity must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.

While the evidence demonstrates that the veteran's diabetes 
mellitus requires a restricted diet and insulin, it does not 
show that he requires careful regulation of activities.  
Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  There is no evidence in the 
VA clinical records or examination reports that any physician 
recommended avoidance of strenuous occupational and 
recreational activities.  In fact, the veteran reported to an 
examiner in February 2004 that his new job at an outdoor 
company was essentially more physically demanding than his 
job as a manager at Friendly's, but that this activity was 
"better structured" in allowing him to maintain his insulin 
levels.  Such evidence weighs against a finding that he has 
had to avoid strenuous occupational activities.  

Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, 
the regulation of activities is the primary characteristic 
distinguishing the higher rating in this case; hence, absent 
a finding that regulation of activities is required, a higher 
rating is not warranted.  

For all the foregoing reasons, the Board find that there is 
no basis for staged rating of the veteran's diabetes 
mellitus, pursuant to Fenderson, and the claim for a higher 
rating for the disability must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for service-
connected diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


